On Appellee's Motion for a Rehearing.
This case having been affirmed on the original submission, but reversed and remanded on appellant's motion for a new trial, on the sole question of the failure of the trial court to properly submit to the jury, upon request, the question of appellee's ownership of the cattle at the time of their shipment, appellee now insists that, if the case should be reversed at all, it should be for a retrial upon this sole issue.
We are asked by appellee to modify our judgment reversing the judgment of the trial court and remanding it generally, so as to affirm that portion of appellee's suit relating to damages to the cattle and the amount thereof, as well as the liability of appellant therefor, which matters we held were properly disposed of by the trial court in the trial of the case, and remand the cause solely for a finding as to appellee's ownership of the cattle at the time of shipment. Under the following authorities, we are of the opinion that the request should be granted: Marshall v. City of San Antonio (Tex.Civ.App.) 63 S.W. 138; Shirley v. Railway, 78 Tex. 131, 10 S.W. 543; Cooper v. Lee, 75 Tex. 114, 12 S.W. 483; Hanrick v. Gurley, 93 Tex. 458, 54 S.W. 347, 55 S.W. 119, 56 S.W. 330; McConnell v. Wall, 67 Tex. 352, 5 S.W. 681; Id., 65 Tex. 397; Nona Mills Co. v. Jackson (Tex.Civ.App.) 159 S.W. 932; rule 62a of Courts of Civil Appeals (149 S.W. xx).
Therefore the judgment of the trial court is reversed and remanded, with instructions to try only the issue of appellee's ownership of the cattle at the date of shipment, and the judgment of the trial court as to all other issues is hereby affirmed. Appellee's motion for a rehearing is granted in part, and refused in part.
Motion granted in part, and in part refused.